        Case 3:14-cv-04601-WHO Document 239 Filed 10/26/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES

 Date: October 26, 2018           Time: 21 minutes           Judge: WILLIAM H. ORRICK
                                  9:02 a.m. to 9:23 p.m.
 Case No.: 14-cv-04601-WHO        Case Name: Farar v. Bayer AG



Attorneys for Plaintiffs: Jeffrey M. Tillotson, Matthew Zevin, and Laurence D. King
Attorneys for Defendants: James Rosenthal, Alex Walsh, Sean Eskovitz, and Kieran Gostin

 Deputy Clerk: Jean Davis                              Court Reporter: Katherine Sullivan


                                        PROCEEDINGS

Counsel appear for hearing on defendant’s motion for partial summary judgment on New York
statutory damages or in the alternative to strike or decertify the class. The motion is GRANTED
in part. Considering the language of the relevant statutes (New York General Business Law
Sections 349(h) & 350-e), the Court holds that statutory damages are available only on a per
person, not a per transaction, basis. The conclusion is supported by the plain text of the statutes,
including the New York Legislature’s use of broader “for each violation” language with respect
to the Attorney General’s ability to seek statutory damages, as well as the legislative history.
Both sides agree that a New York consumer’s election of statutory damages would occur, if at
all, at the Claims Administration stage in Phase III. Dkt. No. 198. Defendant’s alternative
motions to strike or decertify are DENIED.

The administrative motions to file under seal (Dkt. Nos. 226, 230, 234) are DENIED.
Defendant’s declarations in support of sealing do not demonstrate compelling justifications for
sealing information regarding defendant’s aggregated sales per state (New York, Florida,
California) per class period year (2010 - 2017) or the plaintiff’s calculation of average retail
price per unit. This aggregated sales information is the key proof for plaintiffs’ damages and will
be introduced at trial. Defendant’s declarations in support of sealing do not show that defendant
will suffer any, much less a significant, competitive disadvantage if this aggregate data is
publicly disclosed.

The status of the proposed revised class notice and further mediation efforts briefly discussed.

The class notices revised in accordance with the Court’s directions, Dkt. No. 201, are
APPROVED.
